Citation Nr: 0805633	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  06-09 226	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder.  

2.  Entitlement to service connection for claimed hepatitis.  

3.  Basic eligibility to receive nonservice-connected VA 
pension benefits.  




ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from September 
1976 to September 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

A written request sent to the veteran's most recent address 
of record by VA to specify what type of Board hearing he 
desired, was returned later in November 2007 as being 
undeliverable as addressed.  



FINDINGS OF FACT

1.  The veteran is not shown to have had an innocently 
acquired  psychiatric condition or hepatitis in service or 
for many years thereafter.  

2.  Any currently demonstrated innocently acquired 
psychiatric condition including a depressive disorder and 
hepatitis are not shown to be due to an event or incident of 
the veteran's period of active service.  

3.  The veteran, who had active duty from September 1976 to 
September 1978, did not serve during a designated period of 
war.  



CONCLUSIONS OF LAW

1.  The veteran does not have an innocently acquired 
psychiatric disability to include a depressive disorder due 
to disease or injury that was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  

2.  The veteran's disability manifested by hepatitis B and C 
is not due to disease or injury that was incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).  

3.  The veteran is not eligible to receive nonservice-
connected VA pension benefits.  38 U.S.C.A. §§ 1521, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.15, 4.16 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2007).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

In July 2004, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish service 
connection.  

The notice and duty to assist provisions of the VCAA are not 
applicable to a claim that cannot be substantiated because 
there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See Manning v. Principi, 16 Vet. App. 534 
(2002); Livesay v. Principi, 15 Vet. App. 165 (2001).  The 
Board finds that such is the case as to the nonservice-
connected pension issue here on appeal.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Private evidence was subsequently added to 
the claims file.  

The veteran was advised in the letters to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, as his claims are being denied, 
no disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the 
appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although there is no nexus opinion on file on whether the 
veteran has a psychiatric disability or hepatitis C due to 
service, none is required in this case.  

Such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Because not all of these conditions have 
been met, as will be discussed, a VA examination is not 
necessary with regard to this issue.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issues.  The veteran has 
been given ample opportunity to present evidence and 
argument in support of his claims.  The Board also finds 
that general due process considerations have been complied 
with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Service Connection Claims

Law And Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

The veteran asserts that his psychiatric condition and 
hepatitis  are due to service.  

The service medial records, including June 1978 medical 
history and examination reports, do not contain any 
complaints or findings of a psychiatric condition or 
hepatitis C.  

An undated mental status evaluation did not find any evidence 
of a psychosis, severe neurosis or other perceptual disorder.  
In May 1977, it was recommended that the veteran be separated 
from service because rehabilitative efforts were not likely 
to bring about significant changes in attitude or behavior.  

The initial postservice notation of an innocently acquired 
psychiatric disorder or hepatitis C was not until many years 
after service discharge.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors in the analysis of a service connection claim).  

A psychological evaluation in June 1992 reported an 
antisocial personality disorder on Axis II.  

The postservice treatment records dated in July 2004 reported 
diagnoses of depressive disorder, NOS, cocaine dependence and 
alcohol abuse on Axis I and hepatitis B and Hepatitis C on 
Axis III.  

Moreover, the post-service medical evidence does not contain 
a nexus opinion in support of either claim.  

As all of the elements required to warrant service connection 
for either a psychiatric disability or hepatitis C have not 
been shown, service connection for both a psychiatric 
disability and for hepatitis C must be denied.  

Due consideration has been given to the written statements by 
the veteran.  Although the veteran can provide competent 
evidence as to his observations, he cannot provide competent 
evidence to establish the etiology of any current diagnosis, 
to include whether his psychiatric disability or hepatitis C 
is causally related to service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1).  

The Board has also considered the doctrine of reasonable 
doubt in reaching this decision; however, as the 
preponderance of the evidence is against the veteran's 
service-connection claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Pension Claim

Law And Regulations

The basic law referable to VA nonservice-connected pension 
benefits provides that a pension is payable to a veteran who 
served for 90 days or more during a period of war and who is 
permanently and totally disabled due to nonservice-connected 
disabilities which are not the result of his own willful 
misconduct.  38 U.S.C.A. 
§ 1521.  


Analysis

As noted, to be eligible to receive nonservice-connected VA 
pension benefits, the veteran would need to have served for 
at least 90 days during a period of war.  However, the 
veteran's period of active service extended from September 
1976 to September 1978 and was not during a designated period 
of war.  

Therefore, his claim for nonservice-connected VA pension 
benefits must be denied by operation of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

Service connection for and innocently acquired psychiatric 
disorder is denied.  

Service connection for hepatitis C is denied.  

Basic eligibility for nonservice-connected VA pension 
benefits is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


